Title: To Thomas Jefferson from Peyton Short, 10 December 1792
From: Short, Peyton
To: Jefferson, Thomas



Dear Sir
Wood[ford] (Kentucky). 10th. Decr. 1792

I once more enclose you a small packet addressed to my Brother. I fear I shall become troublesome—but at the same time cannot but hope that the Benevolence of your Heart will lead you to pay some attention to the Communications of two friends and relatives, separated from each other at the distance of nearly one fourth of the Globe, and when Business, independent of those Sentiments, which Nature has interwoven in the Heart, makes it necessary they should sometimes hear from each other.
The difficulty of keeping alive such a Correspondence I hope, will be received as an apology for the frequent repetition of the same Liberty. The pride of my heart would forbid my receiving such a Load of obligations from any but the friend of Mankind. I am, dear Sir, with every Sentiment of Esteem—Yrs &c

Peyton Short

